                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ROBERT DAREN HALE,

                   Petitioner,

v.                                            Case No. 19-13670
                                              HON. ARTHUR J. TARNOW
LES PARISH, WARDEN,

                   Respondent.
_________________________________________/

     OPINION AND ORDER HOLDING HABEAS CORPUS PETITION IN
       ABEYANCE AND ADMINISTRATIVELY CLOSING THE CASE

       This matter is pending before the Court on Petitioner Robert Daren Hale’s

pro se application for the writ of habeas corpus and his motion to hold the petition

in abeyance. (ECF Nos. 1, 2.) Petitioner challenges his Oakland County jury-trial

convictions and sentence for second-degree murder, Mich. Comp. Law § 750.317;

operating under the influence causing death, Mich. Comp. Law § 257.625(4);

operating while license suspended, revoked, or denied causing death, Mich. Comp.

Law § 257.904(4); and failure to stop at the scene of an accident resulting in death,

Mich. Comp. Law § 257.617. Petitioner is serving a sentence of fifty-three to

eighty years in prison for the second-degree murder conviction and lesser terms for

the remainder.
                                                           Hale v. Parish, 19-13670
      Petitioner has moved to hold the petition in abeyance to permit him to file a

post-conviction motion to present additional claims that have not been exhausted

with the state courts. The Court GRANTS Petitioner’s motion, and will hold the

petition in abeyance and stay the proceedings under the terms outlined in this

opinion. The Court will also administratively close the case.

                                I.   Background

      Petitioner was convicted following a jury trial in the Oakland County Circuit

Court and filed a direct appeal by right. In the Michigan Court of Appeals,

Petitioner raised three issues, challenging the admission of evidence from a blood

draw and of “other acts” evidence, and asserting that his sentence was

disproportionate, and cruel and unusual. The court of appeals affirmed Petitioner’s

convictions and sentences. People v. Hale, No. 335396, 2018 WL 1734240 (Mich.

Ct. App. Apr. 10, 2018). The Michigan Supreme Court granted Petitioner’s motion

to add new grounds but otherwise denied leave to appeal because it was “not

persuaded that the questions presented should be reviewed by this Court.” 503

Mich. 879, 917 N.W.2d 681 (2018).

      The “new grounds” Petitioner sought to add were a claim of ineffective

assistance of trial counsel and a Fourth Amendment challenge to the use of cell-site

location information (“CSLI”) at trial. The latter claim arose while Petitioner’s

application for leave to appeal was pending at the state supreme court, when the


                                          2
                                                              Hale v. Parish, 19-13670
United States Supreme Court issued its opinion in Carpenter v. United States, 138

S. Ct. 2206 (2018), holding that CSLI was protected by the Fourth Amendment.

      In his timely filed application for habeas relief,1 Petitioner added a sixth

potential ground for relief. He claims insufficient evidence supports his convictions

of second-degree murder and operating under the influence causing death.

                                  II.   Discussion

      Petitioner filed a motion to stay proceedings and hold his habeas petition in

abeyance at the same time he filed the petition. In the motion, he notes that only

three of his six potential grounds for relief are exhausted. Petitioner seeks a stay to

permit him to file a motion for relief from judgment in the trial court to fully

exhaust all issues and permit review by this Court.

      Federal district courts ordinarily have the authority to issue stays and it

likely would be an abuse of discretion to dismiss a habeas case, rather than stay it,

if the petitioner has good cause for the failure to exhaust state remedies, his

unexhausted claims are potentially meritorious, and he has not engaged in dilatory

litigation tactics. Rhines v. Weber, 544 U.S. 269, 276, 278 (2005). “In such a case,

the petitioner's interest in obtaining federal review of his claims outweighs the




1
 Under the prison mailbox rule, this Court assumes that petitioner filed his habeas
petition on December 5, 2019, the date that it was signed and dated. See Towns v. United
States, 190 F.3d 468, 469 (6th Cir. 1999).
                                           3
                                                            Hale v. Parish, 19-13670
competing interests in finality and speedy resolution of federal petitions.” Id. at

278.

       This Court is not in a position to determine whether petitioner’s new claims

have any merit and therefore cannot say that petitioner’s claims are “plainly

meritless,” which would require the stay be denied. Rhines, 544 U.S. at 277;

Thomas v. Stoddard, 89 F. Supp. 3d 937, 943 (E.D. Mich. 2015). If the state courts

deny post-conviction relief, this Court would still benefit from their adjudication of

these claims in its determination whether to permit Petitioner to amend his petition

to add them. Id.

       The Supreme Court did not define “good cause” in Rhines, nor has the Sixth

Circuit Court of Appeals done so. See McGowan v. Rapelje, No. 13-12636, 2014

WL 6612358, at *2 (E.D. Mich. Nov. 20, 2014). Federal courts have concluded

that the Rhines good cause requirement is less stringent than that required in the

context of procedural default. See, e.g., Jackson v. Roe, 425 F.3d 654, 662 (9th Cir.

2005) (Rhines’ “good cause” standard does not require showing “extraordinary

circumstances”); Lockridge v. Ludwick, 2009 WL 5217592, *3 (E.D. Mich. Dec.

28, 2009). Petitioner asserts that he received ineffective assistance by appellate

counsel’s failure to raise his unexhausted issues, which suffices to establish good

cause for Rhines’ purposes. Finally, there is no indication Petitioner has engaged in




                                           4
                                                                 Hale v. Parish, 19-13670
dilatory or otherwise abusive litigation tactics, but instead appears to have been

diligent in pursuing relief.

                                  III.   Conclusion

       For the reasons stated above, the Court will stay this case while Petitioner

returns to state court and pursues additional state remedies.2, 3 Where, as here, a

district court determines that a stay is appropriate pending exhaustion, the Supreme

Court directs that the court “should place reasonable time limits on a petitioner's

trip to state court and back.” Rhines, 544 U.S. at 278. Accordingly, Petitioner shall


2
  Petitioner’s method of properly exhausting his new claims in the state courts is through
filing a motion for relief from judgment with the Oakland County Circuit Court under
Mich. Ct. Rule 6.502. Wagner v. Smith, 581 F. 3d 410, 419 (6th Cir. 2009). Denial of a
motion for relief from judgment is reviewable by the Michigan Court of Appeals and the
Michigan Supreme Court upon the filing of an application for leave to appeal. Mich. Ct.
Rules 6.509, 7.203, 7.302; Nasr v. Stegall, 978 F. Supp. 714, 717 (E.D. Mich. 1997).

3
 While Petitioner appears to have additional state remedies available under the procedure
outlined in Note 2 for all his unexhausted claims, including his Fourth Amendment
(CLSI) issue, federal habeas relief will be unavailable for the Fourth Amendment claim if
he returns to this Court. See Stone v. Powell, 428 U.S. 465, 494 (1976) (“[W]here the
State has provided an opportunity for full and fair litigation of a Fourth Amendment
claim, a state prisoner may not be granted federal habeas corpus relief on the ground that
evidence obtained in an unconstitutional search or seizure was introduced at his trial.”)

Michigan provides a “full and fair” opportunity for litigating a Fourth Amendment claim.
Hurick v. Woods, 672 F. App’x 520, 535 (6th Cir. 2016). When an adequate such
opportunity exists, habeas relief is barred, regardless of whether a petitioner litigated the
issue in the state courts, or even whether the Fourth Amendment claim was correctly
decided. See Wynne v. Renico, 279 F. Supp. 2d 866, 892 (E.D. Mich. 2003),
supplemented, 595 F. Supp. 2d 775 (E.D. Mich. 2009), rev'd on other grds, 606 F.3d 867
(6th Cir. 2010); see also Brown v. Berghuis, 638 F. Supp. 2d 795, 812 (E.D. Mich. 2009)
(“[A]n erroneous determination of a habeas petitioner's Fourth Amendment claim does
not overcome the Stone v. Powell bar.”) (citation omitted).

                                              5
                                                              Hale v. Parish, 19-13670
have ninety (90) days from the date of this order to file a motion for relief from

judgment in the state trial court. If he is unsuccessful in the state trial court and on

appeal from the trial court's decision, he may return to this Court and file an

amended habeas corpus petition and a motion to re-open this case, using the same

case number that appear on this order. An amended petition and motion to re-open

this case must be filed within ninety (90) days of exhausting state remedies for

Petitioner's proposed new claims. See Hargrove v. Brigano, 300 F.3d 717, 721 (6th

Cir. 2002); Geeter v. Bouchard, 293 F.Supp.2d 773, 775 (E.D. Mich. 2003).

      To resume the case, Petitioner must move the Court to lift the stay within

ninety days of completing the exhaustion of his state court post-conviction

remedies. Hargrove, 300 F.3d at 718. If Petitioner does not file an amended

petition and motion to lift the stay by the 90-day deadline, this case will remain

closed.

      The Court orders the Clerk of the Court to close this case for administrative

purposes. Nothing in this order shall be construed as an adjudication of Petitioner's

claims.

      SO ORDERED.

                                         _s/Arthur J. Tarnow_______________
                                         ARTHUR J. TARNOW
                                         UNITED STATES DISTRICT JUDGE

Dated: February 18, 2020


                                            6
